Citation Nr: 1242519	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-11 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from June 21, 2004 to May 31, 2009, and in excess of 30 percent from June 1, 2009, for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active service from March 1984 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia granted service connection for bilateral pes planus with plantar fasciitis and awarded a compensable evaluation of 10 percent, effective from June 21, 2004, for this disability.  During the current appeal, and specifically by an October 2010 rating action, the RO granted an increased evaluation of 30 percent, effective from June 1, 2009, for this service-connected disability.  

In October 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In February 2012, the Board remanded this claim, in part, to obtain private treatment records identified by the Veteran.  As discussed in the Remand below, the Board finds that its prior directives were not complied with and that another remand is necessary.

Also, the Board's February 2012 Remand noted that the claims for service connection for leg, knee, and hip disabilities, as secondary to the service-connected bilateral pes planus with plantar fasciitis, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It does not appear that these issues have yet to be adjudicated.  The Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for further evidentiary development of the Veteran's appeal.  As discussed in the Board's February 2012 Remand, the Veteran submitted evidence showing continuous treatment from M.S., M.D.  The Veteran testified that he was last treated by Dr. M.S. in October or November 2010.  On remand, records from Dr. M.S. were to have been obtained.  

Pursuant to the Board's Remand, a letter was sent to the Veteran in February 2012 asking him to submit a signed Authorization and Consent to Release Information form so that records from Dr. M.S. could be obtained.  The Veteran submitted a signed release form in March 2012 authorizing the AMC to obtain Dr. M.S.'s treatment records through Kaiser Permanente.  The Veteran also included copies of records from Dr. M.S., but they were only dated through May 2009.  As noted above, the Veteran testified receiving treatment as late as October or November 2010.

Despite the Veteran submitting a signed authorization form, it does not appear that any efforts were made to obtain the records from Dr. M.S.  A review of the claims file fails to show that the AMC made any request for those records.  In fact, in an August 2012 supplemental statement of the case (SSOC), the AMC indicated that they received no response to their February 2012 request asking for private treatment records.  The August 2012 SSOC-in addition to SSOCs in September 2012 and October 2012-also fail to indicate that the additional records from Dr. M.S. submitted by the Veteran with his authorization form in March 2012 were reviewed.  The AMC's failure to obtain treatment records identified by the Veteran and to review the records submitted by the Veteran in March 2012 was clearly contrary to the Board's directives.  

Because of the AMC's failure to comply with the Board's Remand, another remand to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  In this regard, the Board notes that the authorization for release of these documents that the Veteran signed in March 2012 is only in effect for 180 days following the day of his signature.  As that authorization has clearly expired, a new authorization will have to be obtained from the Veteran on remand.  

Furthermore, in September 2012, the VA Medical Center (VAMC) in Atlanta, Georgia submitted records dated through December 2010 to the AMC.  It does not appear that any additional treatment records dated after December 2010 exist.  On remand, if the Veteran identifies additional VA treatment, such records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining a new authorization for release of information, procure records of recent bilateral foot treatment that the Veteran has received.  The Board is particularly interested in records of foot treatment that the Veteran received from Dr. M.S. through Kaiser Permanent since April 2005 (and which was referenced in the now-expired VA Form 21-4142 that was signed by the Veteran in March 2012).  Any other treatment records identified by the Veteran, including foot treatment that he may have received at the Atlanta VAMC since December 2010, should also be procured.  

If any records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issue of entitlement to initial ratings in excess of 10 percent from June 21, 2004 to May 31, 2009, and in excess of 30 percent from June 1, 2009, for bilateral pes planus with plantar fasciitis.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

